Citation Nr: 0323088	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  97-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
degenerative joint disease of the lumbar spine with L5-S1 
discectomy and laminectomies for spinal stenosis at L3-4, L4-
5, and L5-S1.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from September 1962 
to August 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for right 
ear hearing loss and residuals of tailbone injury.  A 
November 1998 rating action recharacterized the tailbone 
disability as a low back disability, to include degenerative 
disc disease and degenerative joint disease of the lumbar 
spine with L5-S1 discectomy and laminectomies for spinal 
stenosis at L3-4, L4-5, and L5-S1.   

In April 1999, the Board remanded the case to schedule a 
travel Board hearing for the veteran.  After he filed a May 
1999 request for a regional office hearing in lieu of the 
travel Board hearing, the veteran provided sworn testimony at 
an August 1999 regional office hearing.  


REMAND

In March 2003, under newly amended VA regulations, the Board 
undertook additional development on the claims.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); 
VAOPGCPREC 1-2003.  During the Board's development, the Board 
issued notice letters to the veteran in May 2003 and June 
2003 and obtained an addendum VA audiological medical opinion 
in May 2003 and a new VA spine examination and medical 
opinion in July 2003.  The veteran's representative also 
filed an additional lay statement in January 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence and readjudication of the claims.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for right ear hearing 
loss and for a low back disability, to 
include degenerative disc disease and 
degenerative joint disease of the lumbar 
spine with L5-S1 discectomy and 
laminectomies for spinal stenosis at L3-
4, L4-5, and L5-S1, based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


